Luke, J.
Under the Civil Code (1910), § 5385 (see Hindman v. Raper, 140 Ga. 775, 79 S. E. 945), the owner of leased premises cannot recover double rent from a tenant holding over, unless demand is made for the surrender of the leased premises and possession is not delivered by the tenant after such demand. Accordingly, it was error for the court to charge the jury that the plaintiff was entitled to recover double rent for a year prior to the demand and the refusal to deliver possession of the properly so rented. There is' no other error of law complained of which would require a new trial. The court erred in overruling' the motion for a new trial.

Judgment reversed.


Wade, C. J., and Jenkins, J., concur.